          Case 1:19-cv-00519-LMM Document 15 Filed 06/11/19 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 MARJORIE CLARK,                             )
                                             )      Civil Action
      Plaintiff,                             )      No. 1:19-cv-00519-LMM
 v.                                          )
                                             )
 GEORGIA SPINE AND                           )      JURY TRIAL DEMANDED
 ORTHOPAEDICS OF ATLANTA, LLC,               )
                                             )
      Defendant.                             )
                                             )
 __________________________________

        JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT

        Plaintiff Marjorie Clark (“Plaintiff”), and Defendant Georgia Spine and

Orthopaedics of Atlanta, LLC (“Defendant”) (Plaintiff and Defendant collectively

“the Parties”), jointly request that this Court approve the Parties’ settlement of the

above captioned matter. Because Plaintiff’s action and claims arise under the Fair

Labor Standard Act (“FLSA”), the Parties’ settlement agreement must be approved

by this Court and said approval must be entered as a stipulated final judgment.
        Case 1:19-cv-00519-LMM Document 15 Filed 06/11/19 Page 2 of 7




I.    Legal Principles

      Pursuant to the case law regarding settlement of FLSA claims, there are two

ways in which claims under the FLSA can be settled and released by employees. First,

section 216(c) of the FLSA allows employees to settle and waive their claims under

the FLSA if the payment of unpaid wages by the employer to the employee is

supervised by the Secretary of Labor. See 29 U.S.C. 216(c) of the FLSA; Lynn’s Food

stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). Second, in the

context of a private lawsuit brought by an employee against an employer under section

216(b) of the FLSA, an employee may settle and release FLSA claims against an

employer if the parties present the district court with a proposed settlement and the

District Court enters a stipulated judgment approving the fairness of the settlement.

Id.; see also Sculte, Inc. v. Gandi, 328 U.S. 108, 66 S. Ct. 925, 928 n. 8, 90 L.Ed. 1114

(1946); Jarrad v. Southeastern Shipbuilding Corp., 163 F.2d 960,961 (5th Cir. 1947).

In detailing the circumstances justifying court approval of an FLSA settlement in a

litigation context, the Eleventh Circuit has stated as follows:

      Settlements may be permissible in the context of a suit brought by
      employees under the FLSA for back wages because initiation of the
      action by the employees provides some assurance of an adversarial
      context. The employees are likely to be represented by an attorney who
      can protect their rights under the statute. Thus, when the parties submit
      a settlement to the court for approval, the settlement is more likely to
      reflect a reasonable compromise of disputed issues than a mere waiver
      of statutory rights brought by an employer’s overreaching. If a
        Case 1:19-cv-00519-LMM Document 15 Filed 06/11/19 Page 3 of 7




      settlement in an employee FLSA suit does reflect a reasonable
      compromise over issues, such as FLSA coverage or computation of
      back wages that are actually in dispute, we allow the District Court to
      approve the settlement in order to promote the policy of encouraging
      settlement of litigation.

Lynn’s Food Stores, 679 F.2d at 1354.

      The settlement of the instant action involves a situation in which the Court may

approve the Parties’ settlement agreement to resolve and release Plaintiff’s FLSA

claims against Defendant. The proposed settlement arises out of an action brought by

the Plaintiff against her former employer, which was adversarial in nature. During the

litigation and settlement of this action, Plaintiff was represented by experienced

counsel.

      The Parties agree that the instant action involves disputed issues regarding the

payment of overtime wages under the FLSA. The Parties dispute whether Plaintiff

was entitled to overtime compensation as Defendant contends Plaintiff was subject to

the administrative exemption to the overtime requirements of the FLSA. The Parties

also dispute the number of overtime hours Plaintiff worked, if any, during her

employment with Defendant. The Parties further dispute whether liquidated damages

are appropriate. Defendant contends that it can satisfy the elements of the “good faith

defense” to liquidated damages, 29 U.S.C. § 260. Plaintiff contends that liquidated

damages are appropriate. Finally, the Parties further dispute whether the appropriate
        Case 1:19-cv-00519-LMM Document 15 Filed 06/11/19 Page 4 of 7




remedy for the allegedly unpaid overtime is “half-time” of Plaintiff’s “regular rate” or

“time-and-a-half” of Plaintiff’s “regular rate.” The Parties agree that the settlement

negotiated and reached by the Parties reflects a reasonable compromise of the disputed

issues. The Parties’ counsel discussed the disputed factual and legal issues over the

phone and over electronic mail. The Parties formulated and exchanged their own

proposed settlement figures. The Parties then engaged in settlement discussions,

based upon their independent calculations. The Parties, through their attorneys,

voluntarily agreed to the terms of their settlement agreements during negotiations. All

parties were counseled and represented by their respective attorneys throughout the

litigation and settlement process.

III.   Summary of the Settlement

       The Parties’ settlement agreement is attached hereto as “Exhibit A”. Plaintiff

alleges that, from May 21 – October 31, 2018, a total of 23 weeks, she was

misclassified by Defendant as exempt from the overtime requirements of the FLSA.

During this period, Plaintiff was paid on a salary basis and she contends that she

regularly worked unpaid overtime. Plaintiff’s weekly salary during this period was

$1,076.92. Plaintiff contends that she worked 228.75 overtime hours during the

course of her employment.
             Case 1:19-cv-00519-LMM Document 15 Filed 06/11/19 Page 5 of 7




           Based on the foregoing, Plaintiff’s maximum potential overtime if Defendant

prevailed on the rate issue, and using a 50 hour workweek for ease of calculation,

would be $2,461.35.1

           The Parties’ proposed settlement will provide Plaintiff with $11,331.96, less

applicable wage withholdings, on her FLSA overtime claim. Thus, Plaintiff is

receiving more than the amount of unpaid overtime compensation and liquidated

damages to which she could be entitled if Defendant were to prevail on the rate issue

in litigation. Pursuant to Plaintiff’s contingency fee agreement, Plaintiff’s counsel will

receive $8,000 in attorney’s fees, and $668.04 in expenses.

III.       Conclusion

           The Parties jointly and respectfully request that this Court approve the

settlement agreement of the Parties, and dismiss this action with prejudice.

           A proposed Order granting the relief requested herein is attached to this

Motion as Exhibit “B” hereto.

           Respectfully submitted, this 11th day of June, 2019.




1
    (228.75 overtime hours (x) $10.76 half time rate = $2,461.35 in overtime compensation).
       Case 1:19-cv-00519-LMM Document 15 Filed 06/11/19 Page 6 of 7




/s/ V. Severin Roberts             /s/ Desmond M. Dennis
V. Severin Roberts                 Desmond M. Dennis
Georgia Bar No. 940504             Georgia Bar No. 511943
BARETT & FARAHANY                  Gary S. Freed
1100 Peachtree Street, N.E.        Georgia Bar No. 275275
Suite 500                          FREED GRANT LLC
Atlanta, Georgia 30309             101 Marietta Street
Telephone: 404.214.0120            Suite 3600
Facsimile: 404.214.0125            Atlanta, GA 30303
severin@justiceatwork.com          Phone: 470.839.9300
                                   Fax: 470.839.9301
                                   desmond@freedgrant.com
                                   gary@freedgrant.com


Counsel for Plaintiff              Counsel for Defendants
                                   *With permission by VSR
          Case 1:19-cv-00519-LMM Document 15 Filed 06/11/19 Page 7 of 7




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 MARJORIE CLARK,                               )
                                               )     Civil Action
      Plaintiff,                               )     No. 1:19-cv-00519-LMM
 v.                                            )
                                               )
 GEORGIA SPINE AND                             )     JURY TRIAL DEMANDED
 ORTHOPAEDICS OF ATLANTA, LLC,                 )
                                               )
      Defendant.                               )
                                               )
 __________________________________

                          CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the Joint Motion for Settlement

Approval with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to all attorneys of record.

        This 11th day of June 2019.

                                                     s/V. Severin Roberts
                                                     V. Severin Roberts
                                                     Georgia Bar No. 940504
